V                                                      CAUSE NO. 29941

    THE STATE OF TEXAS                                              §          IN THE COUNTY COURT

    VS.                                                             §          AT LAW

    JOSEPH LOSOYA                                                   §          ATASCOSA COUNTY, TEXAS

                                     STATE'S NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

            Now comes the State of Texas by and through the undersigned attorney and, pursuant to
    Art. 44.01 (a)(5) of the Code of Criminal Procedure, respectfully files this State's Notice ofAppeal.
    Notice is hereby given that the State of Texas, in the above captioned case, hereby appeals to the
    Fourth Court of Appeals in San Antonio, Texas the order/judgment signed on the SH'* day of
          ' ifj_ 2014, granting the Defendant's, JOSEPH LOSOYA, Motion to Suppress Number One.
           Jeopardy has not attached in the above captioned case.

           The State of Texas hereby certifies that the appeal is not taken for the purposes of delay.

           The State of Texas hereby further certifies that the evidence, confession, and/or admission
    is of substantial importance in the case.


                                                            \ v-'
                                                                        Respectfully submitted,
                                                     I ty
                                                                                             s


                                       iV

                                                                        Kucmda A. Vickers
                                                                        County Attorney
                                           V
                                                                        #1 Courthouse Circle Drive #3-B
                                 .■- ■ ■       '-1                      Jourdanton, Texas 78026
                                                                        Ph. 830-769-3573
                                                        /■■:■•>
                                                                        Fax 830-769-2757
                                                                        SBN:




                                                                        Dennis Arriaga
                                                                        Assistant County Attorney
                                                                        #1 Courthouse Circle Drive #3-B
                                                                        Jourdanton, Texas 78026
                                                                        Ph. 830-769-3573
                                                                        Fax 830-769-2757
                                                                        SBN: 24068021
                              CERTIFICATE OF SERVICE

      This is to certify that on the _H\ day of Tkuwbt/ 2014, a true and correct copy of the
above and foregoing document was served on George Scharmen and Carlv Kitchens at 315 Dwyer,
San Antonio, Texas 78204 by facsimile at 210-224-5722.




                                                 Dennis Arriaga




          FILED FOR RECORD

         20WDEC-14 PH 1-18
            DIAliE GONZALES
        ATASCOSA COUNTY CLEW

                        DEPUTY




                                                                                               36